In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-02-494 CV

____________________


NANCY N. ESSELMAN, Appellant


V.


MARK STEVEN ESSELMAN, Appellee




On Appeal from the County Court at Law No. 1
Montgomery County, Texas

Trial Cause No. 00-03-01619 CV




MEMORANDUM OPINION
	Nancy N. Esselman, appellant, joined by the appellee, Mark Steven Esselman, have
filed a joint motion to dismiss this appeal.  The parties allege they have settled all disputes
and no longer desire to pursue this appeal.  The Court finds that this motion is voluntarily
made by the parties through their attorneys of record prior to any decision of this Court. 
Tex. R. App. P. 42.1(a)(2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.
									PER CURIAM

Opinion Delivered March 6, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.